Patents. — Plaintiff, the owner of the United States patents set forth in the petitions above mentioned, has brought suit to recover reasonable and entire compensation for the alleged unauthorized use by the United States of the patents in suit. On July 22, 1966, the parties filed stipulations signed by counsel for plaintiff and defendant in which it was stated that a written offer to settle both cases was submitted by plaintiff to defendant and was accepted by the Attorney General, whereby plaintiff agreed to accept the sum of $2,000,000 to settle the suits, fully releasing the defendant for all past infringement and giving the defendant a license under the patents in both suits and other patents, and the parties agreed to entry of judgment for plaintiff in that amount. On August 8,1966, in response to the Trial Commissioner’s order granting the third parties time to oppose the stipulations filed for the entry of judgment against the United States, the Goodyear Tire and Rubber Company, by its attorney, responded reaffirming its denial of all allegations contained in suit No. 286-64 with respect to its alleged interest in the subject matter of the suit, denying its liability to the United States and stating that it neither consents to nor opposes the entry of a stipulated judgment against the United States. On the same date, third party General Precision, Inc., moved to vacate the order of the Trial Commissioner, to quash the notice and dismiss the action as to General Precision, Inc., to adjudge and declare that General Precision, Inc., has no liability to defendant, and to disapprove and refuse entry of the stipulation and proposed judgment. The motions of *1389General Precision, Inc., were denied on August 12, 1966, on which, same day the court ordered that judgment be entered for plaintiff in the sum of two million ($2,000,000) dollars, noting in the order that in view of the stipulation of the parties and the entry of judgment, the pending motions for consolidation and discovery required no action by the court.